Per Curiam.
This is a claim under the workmen’s compensation act. The employee was engaged in the services of the Lincoln Gas & Electric Light Company, plaintiff, his duties requiring him to inspect and repair arc laiaps. This employment had extended over a period of years. While at work at Sixteenth and 0 streets in Lincoln, January 25, 1919, he fell into a coal hole and was injured. He died March 23, 1919. He had been earning $110 a month. The district court found that the accident resulted in his death and awarded defendant $12 a week for 350 weeks. Plaintiff has appealed.
1 Plaintiff contends that the death of the employee was not caused by any accident, but was 'the result of pneumonia following an attack of influenza. It is argued, therefore, that, on the evidence in the record a finding *702that the accident arose out of and in the course of the employment cannot he sustained. • An impartial examination of the evidence, however, leads to a different conclusion. It' may fairly be inferred from the proofs that the accident resulted in the death of the employee, and that the injury arose out of and in the course of the employment. The decision on appeal is controlled by American Smelting & Refining Co. v. Cassil, post, p. 706. With the issues of fact determined in favor of defendant, there is no error in the record.
Affirmed. ■
Aldrich, J., dissents.